Citation Nr: 1615583	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  12-11 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a stomach disability.

2.  Whether new and material evidence has been presented to reopen the claim of service connection for a back disability.

3.  Whether new and material evidence has been presented to reopen the claim of service connection for a colon disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to November 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In January 2015, the Board remanded the case to schedule the Veteran for a Board hearing.  In July 2015, the Veteran was afforded a personal hearing before the undersigned.

The issues of service connection for a stomach disability, a back disability, and a colon disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In a decision in January 2005, the RO denied reopening the claim of service connection for a back disability (characterized as a back condition).  After the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within one year of the rating determination. 

2.  The additional evidence presented since the rating decision in January 2005 by the RO raises a reasonable possibility of substantiating the claim for a back disability.

3.  In a decision in October 2007, the RO denied a claim of service connection for a colon disability (characterized as a colonoscopy).  After the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within one year of the rating determination. 

4.  The additional evidence presented since the rating decision in October 2007 by the RO raises a reasonable possibility of substantiating the claim for a colon disability.


CONCLUSION OF LAW

1.  The January 2005 RO decision, which denied service connection for a back disability (characterized as a back condition), is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  The criteria for reopening the previously denied claim of service connection for a back disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3.  The October 2007 RO decision, which denied service connection for a colon disability (characterized as colonoscopy), is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

4.  The criteria for reopening the previously denied claim of service connection for a colon disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening a Previously Denied Claim

Procedural History and Evidence Previously Considered

In a rating decision in January 2005, the RO denied reopening the claim for service connection for a back disability (characterized as a back condition) on grounds that there was no evidence of active treatment for the back and, therefore, no new and material evidence of a diagnosis or treatment for the back had been submitted.  After the Veteran was notified of the determination and of his appellate rights by a January 2005 letter, he did not appeal the adverse determination.

In a rating decision in October 2007, the RO denied service connection for a colon disability (characterized as a colonoscopy) on grounds that there was no evidence of a chronic colon disability or polyps in service, there was no evidence of a chronic disabling disease process during the June 2007 colonoscopy, and a colonoscopy is not considered a disabling condition.  After the Veteran was notified of the determination and of his appellate rights by an October 2007 letter, he did not appeal the adverse determination.

As no new and material evidence pertinent to the claims was received by VA within one year from the date that the RO mailed notice of the adverse determinations to the Veteran, the rating decisions became final by operation of law on the evidence of record, except the claims may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).  

The evidence previously considered consisted of the service treatment records, VA and private treatment record, and records from the Social Security Administration.


Current Claim to Reopen and Additional Evidence

The current claim to reopen both previously denied claims was received by VA in November 2009. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional evidence not previously considered by VA regarding the claims for a back disability and colon disability consists, in part, of VA and private treatment records that contain treatment for back pain showing early mild degenerative changes in the thoracic spine and colonic polyps, and a July 2015 Board hearing in which the Veteran stated that polyps were found in 1980 following discharge and described his back injury during service while he was serving in Germany. 

This evidence is new and material, as it was not of record at the time of the last rating decision, and it relates to a material element of the claim.  It demonstrates that the Veteran has currently diagnosed back disability and polyps, and statements pertaining to in-service injury to the back.  Such evidence was not previously of record at the time of either prior final denials.  Reopening the claims is warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claims are addressed further in the remand section.


ORDER

The application to reopen the claim of service connection for a back disability is granted and, to this extent only, the appeal is granted.

The application to reopen the claim of service connection for a colon disability is granted and, to this extent only, the appeal is granted.


REMAND

The Board finds that the claims should be remanded for additional development and consideration.

First, on remand, the RO will have an opportunity to adjudicate the reopened claims on the merits.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

Second, the record at least indicates that the Veteran's current diagnoses of gastroenteritis and mild degenerative changes in the thoracic spine may be related to his in-service complaints regarding the stomach and back pain.  Although the Veteran was afforded a VA examination in October 2000 in connection with a prior claim, no opinion as to the etiology or whether the current disabilities are related directly to service has been obtained.  As the evidence is insufficient to decide the claim for a stomach disability and a back disability, additional development under the duty to assist is needed, specifically a VA examination with expert medical opinion.

Next, the Veteran testified that he was diagnosed with polyps in 1980 following service and he received treatment for an ulcer since service.  As the record does not contain these medical records, additional development under the duty to assist is needed to obtain these records.

Accordingly, these issues are REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service stomach disability, back disability, and colon disability.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his claimed disabilities, including the 1980 treatment for polyps and post-service treatment for an ulcer.  After securing the necessary release, obtain these records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.

3.  Thereafter, schedule the Veteran for a VA examination(s) by an appropriate medical professional to determine the etiology of the Veteran's current stomach disability, back disability, and colon disability.  The claims file must be made available to the examiner for review.  

The examiner must provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that any diagnosed stomach disability, back disability, or colon disability had its onset during, or is otherwise related to, the Veteran's period of active service.

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran, including his reports of having injured his back in service.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the appeal, including the back disability and colon disability claims on the merits.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


